Citation Nr: 0322275	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-24 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
restrictive ventilatory defect.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had verified active military service from March 
1971 to February 1975, and from May 1976 to May 1992.  

The present matter arises before the Board of Veterans' 
Appeals (Board) from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted service connection for 
a restrictive ventilatory defect, evaluated as noncompensable 
effective June 1, 1992.  The veteran's appeal came before the 
Board, which in December 1998 and September 1999 decisions 
remanded the appeal to the RO for additional development.  

In a rating decision dated in May 2001, the RO raised the 
evaluation for the restrictive ventilatory defect to 10 
percent effective June 1, 1992.

In August 2002, the Board undertook additional development of 
the issue listed on the front page of this remand pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, 
the regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The veteran failed to report for his scheduled VA 
examination and it was reported by the medical facility that 
the reason for the cancellation was that the veteran had 
withdrawn his claim.  The Board issued a letter to the 
veteran in February 2003 requesting that he clarify his 
intentions with respect to his claim.  No reply was received 
from the veteran.  


FINDINGS OF FACT

1.  The veteran failed to appear at a scheduled VA 
examination without explanation for the purpose of evaluating 
his service-connected restrictive ventilator defect.  

2.  For the period from June 1, 1992, to October 6, 1996, the 
veteran's restrictive ventilatory defect is productive of 
mild disability with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  

3.  For the period October 7, 1996, to March 15, 1999, the 
veteran's restrictive ventilatory defect is productive of an 
FEV-1 of 71 to 80 percent predicted, or; a FEV-1/FVC of 71 to 
80 percent, or; a DLCO (SB) of 66 to 80 percent predicted.  

4.  For the period March 16, 1999, to July 11, 2000, the 
veteran's ventilatory defect is productive of a DLCO (SB) of 
less than 40 percent.  

5.  For the period beginning July 12, 2000, the veteran's 
ventilatory defect is productive of a DLCO (SB)) of 56-65 
percent predicted.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
restrictive ventilatory defect during the period from June 1, 
1992, to March 15, 1999, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, 
Diagnostic Code 6603 (1996 & 2002).  

2.  The criteria for a 100 percent rating for restrictive 
ventilatory defect for the period March 16, 1999, to July 11, 
2000, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.102, 4.3, 4.7, 4.97, Diagnostic Code 6603 (2002).  

3.  The criteria for a 30 percent rating for restrictive 
ventilatory defect for the period from July 12, 2000, to the 
present have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.97, Diagnostic Code 6603 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

They require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 

In a July 2002 letter from the RO, the veteran was informed 
of the evidence needed to substantiate his claim and of what 
evidence he was responsible for obtaining.  VA has thereby 
met its obligation to notify the veteran of the evidence 
needed to substantiate the claim and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA requires that VA afford the claimant an examination 
when there is a competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).  
An examination for VA purposes was conducted in May 2000 
associated with the veteran's service-connected disability.  
The veteran was again scheduled for a VA examination in 
December 2002.  At that time, he was notified of the 
consequences of failing to report for the examination and of 
the pertinent regulation, 38 C.F.R. § 3.655.  He failed to 
report for the scheduled examination, and has not otherwise 
submitted evidence showing good cause for his failure to 
report.  

The veteran has not identified, nor is the Board aware of, 
additional pertinent treatment records pertinent to his 
claim.  The Board therefore finds that, the facts pertinent 
to the claim have been properly developed, and there is no 
further action that could assist the veteran in 
substantiating his claim.  Therefore, the Board will address 
the merits of the veteran's claim.  

Legal Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule), which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Court of Appeals for Veterans Claims (Court) has held 
that at the time of assigning an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities of the respiratory system under 
38 C.F.R. § 4.97.  See 61 Fed. Reg. 46,720 (1996).  The 
changes became effective October 7, 1996.  38 C.F.R. § 4.97 
(2002).  The veteran was notified of the new regulations for 
evaluating disabilities of the respiratory system in a July 
1998 supplemental statement of the case.  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. Georgetown 
Univ. Hosp., 488 U.S. 204, 208 (1988)); Dyment v. Principi, 
287 F.3d 1377, 1385 (Fed. Cir. 2002), and Bernklau v. 
Principi, 291 F.3d 795, 804 (Fed. Cir. 2002).  Karnas has 
been overruled to the extent it is inconsistent with the 
Supreme Court's holdings.  Kuzma v. Principi, No. 03-7032 
(Aug. 25, 2003).

The Court held in DeSousa v. Gober that the law "precludes 
an effective date earlier than the effective date of the 
liberalizing ... regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the appellant's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v, Principi, 17 
Vet. App. 4, 9 (2003). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).  The veteran's 
restrictive ventilatory defect has been evaluated analogously 
under 38 C.F.R. § 4.97, Diagnostic Code 6603 for pulmonary 
emphysema.  

Under the criteria in effect prior to October 7, 1996, a 10 
percent evaluation was assigned if pulmonary emphysema was 
mild, as shown by evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  For pulmonary emphysema that was moderate, as 
manifested by moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface and by pulmonary function tests consistent with 
findings of moderate emphysema, a 30 percent evaluation was 
assigned.  When pulmonary emphysema was severe; as manifested 
by exertional dyspnea sufficient to prevent climbing one 
flight of steps or walking one block without stopping and 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health, a 
60 percent evaluation was assigned.  If pulmonary emphysema 
was pronounced, which is to say intractable and totally 
incapacitating, with dyspnea at rest, or with marked dyspnea 
and cyanosis on mild exertion, and the severity of emphysema 
was confirmed by chest X-rays and pulmonary function tests, a 
100 percent evaluation was assigned.  38 C.F.R. § 4.97, 
Diagnostic Code 6603 (1996).  

Under the criteria in effect on and after October 7, 1996, a 
10 percent rating is warranted if the following findings are 
demonstrated: a forced expiratory volume in one second (FEV-
1) of 71 to 80 percent predicted, or; a forced expiratory 
volume in one second to forced vital capacity ratio (FEV-
1/FVC) of 71 to 80 percent, or; a diffusion capacity of 
carbon monoxide, single breath (DLCO (SB)) of 66 to 80 
percent predicted.  A forced expiratory volume in one second 
(FEV-1) of 56 to 70 percent predicted, or; a forced 
expiratory volume in one second to forced vital capacity 
ratio (FEV-1/FVC) of 56 to 70 percent, or; a diffusion 
capacity of carbon monoxide, single breath (DLCO (SB)) of 56 
to 65 percent predicted warrants a 30 percent rating.  A 60 
percent rating is warranted if the following findings are 
demonstrated: a FEV-1 of 40 to 55 percent predicted, or; a 
FEV-1/FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  The maximum 100 
percent rating is warranted if the following findings are 
demonstrated: a FEV-1 of less than 40 percent of predicted 
value or; a FEV-1/FVC of less than 40 percent, or; a DLCO 
(SB) of less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6603 (2002).  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination, and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 
38 C.F.R. § 3.655(a) (2002).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West  2002).  

Analysis

The veteran filed his application for service connection for 
restrictive ventilatory defect in June 1992.  In a July 1993 
rating decision, the veteran was service connected for 
restrictive ventilatory defect and awarded a noncompensable 
evaluation.  He appealed that decision.  In a May 2001 rating 
decision, the veteran's service-connected disability was 
increased to 10 percent, effective from June 1992.  

Since the veteran has appealed the initial rating evaluation, 
the Board must consider whether different ratings may have 
been warranted at various times during the appeal period.  
Fenderson, supra.  Given that this appeal originates from a 
disagreement over the initial disability assigned, and that 
the veteran has failed to report for a necessary examination, 
the Board will evaluate the veteran's appeal on the evidence 
of record.  38 C.F.R. § 3.655.  

The Board notes that under the old criteria, to warrant a 30 
percent rating, moderate disability is needed to be shown, as 
manifested by moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface with pulmonary function tests consistent with 
findings of moderate emphysema.   

A PFT in May 1992 reflects a finding of mild to moderate 
restrictive ventilatory defect.  On VA examination in July 
1992, the veteran reported moderate shortness of breath after 
climbing one flight of stairs.  The veteran underwent a VA 
examination on January 1994.  He again reported becoming 
moderately short of breath after climbing one flight of 
stairs, although he could walk on a flat surface for a few 
miles without developing dyspnea.  An associated PFT was 
reported as normal, with an FEV-1 of 82.3 percent of 
predicted.  

While the veteran has reported moderate shortness of breath 
after climbing one flight of steps, the May 1992 PFT is not 
consistent with a finding of moderate disability, but instead 
mild to moderate respiratory defect.  A PFT finding in 
January 1994 did not reflect moderate respiratory disability.  
A December 1997 VA examination report and associated January 
1998 PFT report.  The PFT report noted an FEV-1 of 86 percent 
of predicted value, without a finding relative to FEV-1/FVC 
or DLCO.  The PFT was reported as normal.  

The evidence from June 1, 1992, to March 15, 1999, has not 
documented moderate respiratory disability or FEV-1 of 56 to 
70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) of 56 to 65 percent predicted.  Applying both the 
new and old rating criteria, the Board finds that the 
evidence does not more nearly approximate a 30 percent 
rating.  38 C.F.R. § 4.7.  Therefore, the Board finds that a 
rating in excess of 10 percent rating is not warranted from 
June 1, 1992 to March 15, 1999.  38 C.F.R. § 4.97, DC 6603 
(1996).  The Board has also considered whether a rating of 60 
percent or 100 percent would be warranted based on the 
evidence of record, but does not find that at any time that 
the veteran's respiratory disability during this time was 
reflective of severe, pronounced or totally incapacitating.  

During a VA fee-basis examination in March 1999, a PFT 
revealed an FEV-1 of 87 percent of predicted, an FEV-1/FVC of 
107 percent of predicted, and a DLCO of 25 percent predicted.  
There was no finding of cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or the need for outpatient oxygen 
therapy.  The examiner noted that there was significant 
reduction of the diffusion capacity, which was 109 percent of 
predicted, and when corrected for alveolar surface was 41 
percent of predicted.  His conclusion was that the PFT 
findings were consistent with mild restrictive ventilatory 
dysfunction, and that lung volumes and diffusion capacity 
were slightly reduced.  

A PFT in July 2000 revealed FEV-1 of 109.2 percent predicted, 
an FEV-1/FVC of 76 percent, and a DLCO of 64.7 percent 
predicted.  The interpretation noted that the DLCO was mildly 
reduced.  A subsequent PFT study in August 2000 revealed an 
FEV-1 of 74.6 percent predicted and an FEV-1/FVC of 83 
percent, without any reported DLCO study.  In September 2000, 
a VA examiner noted that the March 1999, July 2000, and 
August 2000 PFT studies were consistent with each other and 
accurately depicted the veteran's current lung condition.  
Furthermore, he noted that the DLCO findings were consistent 
with mild restrictive lung disease.  

It appears there is a discrepancy between the rating 
criteria, which warrants a 30 percent, rating for a DLCO of 
65 percent of predicted value, and the opinions of medical 
doctors who consider a DLCO of 65 percent of predicted value 
consistent with mild respiratory disability.  The use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding a rating.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2002).  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board finds that a 100 percent rating is 
warranted for the period from March 16, 1999, to July 11, 
2000, given a reported DLCO of 25 percent on a March 16, 1999 
PFT.  In addition, a 30 percent rating is warranted effective 
from July 12, 2000, given a reported DLCO of 64.7 percent on 
a July 12, 2000 PFT.  The Board has also considered whether a 
rating to 60 percent or 100 percent would be warranted 
effective from July 12, 2000, but finds the evidence of 
record does not support such a finding.  38 C.F.R. § 4.97, DC 
6603.  

Under 38 C.F.R. § 3.105(e), a reduction in a disability 
evaluation requires certain procedural safeguards be afforded 
the veteran to include a rating decision proposing a 
reduction in disability rating.  The regulation is applicable 
when there is a reduction in compensation payments currently 
being made to the veteran.  The Board notes that it has 
increased and then decreased the veteran's disability award 
during the course of evaluating the evidence.  However, any 
reduction is not associated with current compensation 
payments being made to the veteran, i.e., the veteran is 
currently receiving benefit payments at a 10 percent rate.  
The Board's decision simply implements the holding in 
Fenderson in assessing whether a rating in excess of 10 
percent is warranted during a particular stage of the appeal 
period.

Similarly, the provisions of 38 C.F.R. § 3.343 (2002), govern 
reductions in 100 percent schedular evaluations.  However, 
Fenderson did not require that such provisions be applied in 
the case of staged ratings, as opposed to a rating reduction.

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  

The Court has held that, in the absence of "evidence of 'an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards' . . . the 
Board [is] not required to discuss the possible application 
of § 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Here, the veteran has not raised the issue of an 
extraschedular rating.  Furthermore, there is no evidence 
that his service-connected respiratory disorder causes marked 
interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 is not appropriate.  

ORDER

A rating in excess of 10 percent for restrictive ventilatory 
defect during the period from June 1, 1992, to March 15, 
1999, is denied.  

A 100 percent rating for restrictive ventilatory defect for 
the period from March 16, 1999, to July 11, 2000, is granted.  

A 30 percent rating for restrictive ventilatory defect for 
the period on and after July 12, 2000, is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

